i          i       i                                                                  i       i      i




                                MEMORANDUM OPINION

                                        No. 04-08-00371-CV

                            IN THE INTEREST OF J.C.F.-C., a Child

                     From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2002-EM5-03641
                       Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: September 17, 2008

DISMISSED FOR LACK OF JURISDICTION

           On May 29, 2008, appellant filed a document entitled “Petition for Restricted Appeal”

seeking to appeal a judgment signed on November 3, 2007. In his Petition for Restricted Appeal,

appellant concedes that he participated in the trial; however, he notes that he did not participate in

the entry of the judgment. Rule 30 of the Texas Rules of Appellate Procedure states, “A party who

did not participate - either in person or through counsel - in the hearing that resulted in the judgment

complained of” may file a restricted appeal. TEX . R. APP . P. 30. The judgment appellant seeks to

appeal states, “Petitioner, Daniel Cruz Cantu, appeared in person and through attorney of record,

Matt Stolhandske, and announced ready for trial.” Although the judgment was signed on November

3, 2007, the judgment states that it was “judicial PRONOUNCED AND RENDERED in court at San
                                                                                      04-08-00371-CV

Antonio, Bexar County, Texas on October 3, 2007.” Moreover, a notice of appeal in a restricted

appeal must be filed within six months after the judgment is signed; therefore, appellant’s notice of

appeal was required to be filed no later than May 3, 2008. TEX . R. APP . P. 26.1(c). Appellant did

not file his Petition for Restricted Appeal until May 29, 2008.

       On August 15, 2008, this court ordered appellant to show cause in writing why this appeal

should not be dismissed for lack of jurisdiction. Appellant did not respond to our order. This appeal

is dismissed for lack of jurisdiction. Costs of the appeal are taxed against appellant.

                                                       PER CURIAM




                                                 -2-